Opinion by
Mr. Justice Day.
Plaintiffs in error are respectively the niece and nephew of the half blood of Lulu Lee Varnum whose estate is in the process of administration in the county court of Denver-. They are here by writ of error challenging the decree of heirship entered in the estate proceedings by the county court.
The decree of heirship was entered on the affidavit of the decedent’s sister, Hope DeOro, petitioner, who sought the determination of heirship in the court below. Other verified papers, including -many sworn to by Hope Woodward in conservatorship proceedings prior to the death of Mrs. Varnum, as well as in petitions for letters of administration sought by Hope Woodward immediately after the death of the decedent, also were available to the court as proof of the findings in the decree.
A reading of the record discloses that none of the objections to the decree asserted here were raised in the trial court. There was no answer filed and no attempt to dispute the allegations of the verified petition for determination of heirship. The record discloses that the plaintiffs in error were present at the hearing and that the only objection raised was on the ground that a determination of heirship at that particular time would be premature. We resolved that question in an original proceeding here in case No. 18,845, People of the State of Colorado, ex rel. Woodward v. County Court of the City and County of Denver, wherein a rule was sought to *354prohibit the county court from proceeding with the determination of heirship. We refused to make the rule absolute at that time.
Since the arguments attacking the decree are presented here for the first time, it is unnecessary to say that they may not be considered by us. Lambert v. Haskins, 128 Colo. 433, 263 P. (2d) 433.
The judgment is affirmed.
Mr. Justice Knauss and Mr. Justice Hall concur.